Citation Nr: 0336272	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-17 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Spokane, 
Washington


THE ISSUE

Entitlement to authorization for ongoing non-VA (fee basis) 
treatment.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to August 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC), which denied 
entitlement to ongoing fee basis treatment.  The veteran 
subsequently perfected an appeal regarding that issue.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in October 2002.


REMAND

The veteran is seeking entitlement to ongoing non-VA care for 
his service-connected residuals of cold injuries to both 
feet.  Specifically, he is asking for VA to pay for massage 
therapy that he has reportedly been receiving for his 
service-connected foot disability.

The provisions of 38 U.S.C.A. § 1703 (West 2002) provide for 
hospital care and medical services in non-VA facilities under 
certain circumstances.  Such care must be authorized in 
advance.

38 C.F.R. § 17.52(a) (2003) provides, in pertinent part, 
"When VA facilities or other Government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care . . . .  When demand 
is only for infrequent use, individual authorizations may be 
used."

38 C.F.R. § 17.52(a) further provides, in pertinent part, 
"Care in public or private facilities, however, subject to 
the provisions of § 17.53 through f [sic; there does not 
appear to be a subsection f in section 17.53], will only be 
authorized, whether under a contract or an individual 
authorization, for (1) hospital care or medical services to a 
veteran for the treatment of - (i) A service-connected 
disability; or (ii) A disability for which a veteran was 
discharged or released from the active military, naval, or 
air service or (iii) A disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability, or (iv) For a disability associated with and held 
to be aggravating a service-connected disability, or (v) For 
any disability of a veteran participating in a rehabilitation 
program . . . and when there is a need for hospital care or 
medical services for any other reasons enumerated in § 
17.48(j) [sic; there does not appear to be a subsection j in 
section 17.48]."  (2) Medical services for the treatment of 
any disability of - (i) A veteran who has a service-connected 
disability rated at 50 percent or more. . . ."

In this case, it appears that the VAMC is not capable of 
furnishing the treatment at issue, which is massage therapy.  
Furthermore, the evidence suggests that the veteran's massage 
therapy is being administered in an effort to alleviate 
symptoms resulting from his service-connected bilateral foot 
disorder.  Thus, the primary question that must be answered 
in this case is whether massage therapy is a medical service 
for which fee basis treatment can be authorized under 
38 C.F.R. § 17.52.

In order to answer this question, the Board has looked to the 
provisions of 38 C.F.R. § 17.30(a) (2003), which defines the 
term "medical services".  For the purposes of Chapter 17, 
"[t]he term medical services includes, in addition to 
medical examination, treatment, and rehabilitation services: 
(1) Surgical services, dental services and appliances as 
authorized in §§ 17.160 through 17.166, optometric and 
podiatric services, (in the case of a person otherwise 
receiving care or services under this chapter) the preventive 
health care services set forth in 38 U.S.C.A. § 1762, 
wheelchairs, artificial limbs, trusses and similar 
appliances, special clothing made necessary by the wearing of 
prosthetic appliances, and such other supplies or services as 
are medically determined to be reasonable and necessary. (2) 
Such consultation, professional counseling, training and 
mental health services as are necessary in connection with 
the treatment (i) of the service-connected disability of a 
veteran pursuant to § 17.93(a) . . .."  38 C.F.R. § 17.30(a) 
(emphasis added); 38 U.S.C.A. § 1701(6)(E)(iii) (West 2002).

In accordance with these provisions, the Board believes that 
the veteran could be entitled to authorization for fee basis 
care if the massage therapy in question was determined to be 
"reasonable and necessary" pursuant to 38 C.F.R. 
§ 17.30(a)(1).  Unfortunately, there is no medical opinion of 
record addressing this issue.  Accordingly, the Board finds 
that a remand of this case is necessary so that the veteran's 
VA podiatrist can be asked to provide an opinion as to 
whether or not massage therapy constitutes reasonable and 
necessary treatment of the veteran's service-connected 
residuals of cold injuries to both feet.

Thus, this case is remanded for the following actions:

1.  The VAMC should arrange for the 
veteran's medical administration services 
(MAS) file to be provided to his VA 
podiatrist (Dr. Morton).  The physician 
should be asked to provide an opinion as 
to whether or not the veteran's massage 
therapy constitutes reasonable and 
necessary treatment of his service-
connected residuals of cold injuries to 
both feet.  The physician should provide 
a complete rationale for his opinion.

2.  If Dr. Morton is unavailable, the 
VAMC should arrange for the veteran's MAS 
file to be provided to another VA 
podiatrist.  That physician should be 
asked to provide an opinion as to whether 
or not the veteran's massage therapy 
constitutes reasonable and necessary 
treatment of his service-connected 
residuals of cold injuries to both feet.  
The physician should provide a complete 
rationale for his or her opinion.

3.  The VAMC should then readjudicate the 
issue of entitlement to authorization for 
ongoing non-VA treatment.  If the benefit 
sought on appeal remains denied, the VAMC 
should issue an SSOC containing 
discussion and analysis of all pertinent 
provisions of the law and regulations, 
and the appellant should be afforded time 
in which to respond.  The veteran's MAS 
file should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


